 

Exhibit 10.8

 

Summary of Horace Mann Educators Corporation

Named Executive Officer Annualized Salaries

 

The table below summarizes the annualized salaries of Horace Mann Educators
Corporation's (the "Company") Chief Executive Officer, the Chief Financial
Officer and the other three highest compensated Executive Officers, as defined
in the Company's Proxy Statement for the 2016 Annual Meeting of Shareholders
(collectively the "Named Executive Officers"). These salaries may be changed at
any time at the discretion of the Compensation Committee and/or Board of
Directors of the Company. These are base salaries and do not include short-term
and long-term incentive compensation amounts, the Company's contributions to
defined contribution plans and the Company's contributions to other employee
benefit programs on behalf of these individuals.

 

Named Executive Officer Annualized Salary Marita Zuraitis
President and Chief Executive Officer $800,000 Dwayne D. Hallman
Executive Vice President and Chief Financial Officer $460,000 William J.
Caldwell
Executive Vice President, Property & Casualty $350,000 Matthew P. Sharpe
Executive Vice President, Annuity & Life $400,000 Kelly J. Stacy
Senior Vice President, Field Operations & Distribution $300,000

 

Last revision date: March 1, 2016

 

 

 